Giegerich, J.
The plaintiff brings this action to recover seventy-one dollars and eighty-one cents, being, so it is claimed, the agreed compensation for procuring a reduction of an .assessment made upon the defendant’s property in East One Hundred and Sixty-third street.
One defense set up was that the defendant retained the plaintiff to represent her in proceedings for the opening:of Trinity avenue, but not in the proceedings for opening One Hundred and Sixty-third street. The plaintiff relies upon a 'written contract in the following terms:
“ The undersigned owner of the real estate described in Schedule ‘ A ’ hereby authorizes The People’s Guaranty and Indemnity Company to act as my agent or attorney in fact to take charge of said real estate -for the purposes and upon the terms or rates contained in schedule ‘ B.’ Jennie Doernberg, Address 844 East 163 St. Location of Property bet. Cauldwell & Trinity Av.”
“ Schedule *A’ Ward 23, 2631 Block or Map No. 569 Ward No. 15.”
“ Schedule ‘B.’ Rates.
“ 1. In street opening or widening matters or other condemnation proceedings at the following rates of percentage:of the award obtained.
*810“10 per cent, on the '.first $1,000 and any fraction thereof.
“ 7 per cent, on each additional $1,000 and any fraction thereof up to $5,000.
“ 5 per cent, on each additional $1,000 and any fraction thereof np to $10,000.
“ Where the ward exceeds $10,000, special rates will be made.
“ 2. On awards for damages by reason of the changes in dhe grade of streets and avenues at the following rates of percentage of the award obtained.
“ 25 per cent, "on the first $1,000 and any fraction thereof.
“ 10 per cent on each additional $1,000 and any fraction thereof.
“ 3. For reducing assessments for all local improvements.
“25 per cent, on the first $1,000 reduction and any fraction thereof.
“ 10 per cent, on each additional $1,000 reduction and any fraction thereof. :
“Note: No charge whatsoever is to be made unless an award or a reduction of assessment or taxes is obtained.”
There is plainly nothing in the very general terms of this corn-tract- that is inconsistent with the defendant’s claim that it was orally stated to her by the person who procured her signature to the contract that it related to Trinity avenue. The trial justice allowed her to testify that such statement was made but he did not allow evidence that proceedings were at that time being had on Trinity avenue. Since the defendant’s testimony was uncontradicted, and as all the evidence offered on the point was mot admitted, the judgment should be reversed.
The judgment should :be reversed and a new trial ordered, with costs to the appellant to abide the event.
Freedman, P. J., and Greenbaum, J., concur.
Judgment reversed and a new trial ordered, with: costs to appellant to abide event. *